             Case 20-35212 Document 275 Filed in TXSB on 12/22/20 Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                            x
    In re:                                                  :       Chapter 11
                                                            :
    PACIFIC DRILLING S.A., et al.,1                         :       Case No. 20-35212 (DRJ)
                                                            :
                                                            :       (Jointly Administered)
                            Debtors.                        :
                                                            :
                                                            x

    NOTICE OF ENTRY OF ORDER APPROVING DEBTORS’ DISCLOSURE
  STATEMENT ON A FINAL BASIS AND CONFIRMING THE MODIFIED FIRST
AMENDED JOINT PLAN OF REORGANIZATION OF PACIFIC DRILLING S.A. AND
      ITS DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE
                       BANKRUPTCY CODE

       PLEASE TAKE NOTICE that on October 30, 2020, the above-captioned debtors and
debtors in possession (the “Debtors”) commenced cases under chapter 11 of title 11 of the United
States Code in the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”).

         PLEASE TAKE FURTHER NOTICE that on December 20, 2020, the Debtors filed the
Modified First Amended Joint Plan of Reorganization of Pacific Drilling S.A. and Its Debtor
Affiliates Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 250] (as may be amended,
modified, or supplemented from time to time in accordance with the terms thereof and the
Restructuring Support Agreement, the “Plan”).2

       PLEASE TAKE FURTHER NOTICE that on December 21, 2020, the Bankruptcy Court
entered an order approving Debtors’ Disclosure Statement on a final basis and confirming the Plan
[Docket No. 266] (the “Confirmation Order”)


1         The Debtors in these cases, along with the last four digits of each Debtor’s U.S. federal tax identification
number, to the extent applicable, are: Pacific Drilling S.A. (5724), Pacific Bora Ltd. (9815), Pacific Drilling
Operations Limited (9103), Pacific Drilling Operations, Inc. (4446), Pacific Drilling, Inc. (1524), Pacific Drilling,
LLC (7655), Pacific Scirocco Ltd. (0073), Pacific Sharav S.À R.L. (2431), Pacific Drilling Holding (Gibraltar)
Limited (3754), Pacific Drilling Company Limited (4275), Pacific Sharav Korlátolt Felelősségű Társaság (4898),
Pacific Drillship Nigeria Limited (0281), Pacific Drilling Finance S.À R.L., Pacific Drilling Limited, Pacific Drilling
V Limited, Pacific Drilling VII Limited, Pacific Drillship S.À R.L., Pacific Mistral Ltd., and Pacific Santa Ana
Limited.
2         Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Plan.
The First Amended Joint Plan of Reorganization of Pacific Drilling S.A. and Its Debtor Affiliates Pursuant to Chapter
11 of the Bankruptcy Code is attached as Exhibit A to, and described in greater detail in, the Disclosure Statement for
the First Amended Joint Plan of Reorganization of Pacific Drilling S.A. and Its Debtor Affiliates Pursuant to Chapter
11 of the Bankruptcy Code [Docket No. 110-1].
          Case 20-35212 Document 275 Filed in TXSB on 12/22/20 Page 2 of 2




        PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order, and
their respective terms and provisions, are binding on the Debtors, the Reorganized Debtors, any
entity acquiring or receiving property or a distribution under the Plan, and any present or former
Holder of a Claim against or Interest in the Debtors and their respective successors, assigns, and
parties-in-interest, including all Governmental Units, whether or not the applicable Claim or
Interest of such Holder is Impaired under the Plan and whether or not such Holder or Entity voted
to accept or reject the Plan (or abstained from voting on the Plan).

       PLEASE TAKE FURTHER NOTICE that all documents filed with the Bankruptcy
Court in connection with the above-captioned Chapter 11 cases, including the Plan and the
Confirmation Order, are available free of charge on the case information website of Prime Clerk
LLC, the Debtors’ claims and noticing agent, at http://cases.primeclerk.com/pacificdrilling2020.

Dated: December 22, 2020
       Houston, Texas

Respectfully Submitted,

/s/ Joseph E. Bain
Joseph E. Bain (TX Bar No. 24085187)                George A. Davis (admitted pro hac vice)
Cindy Muller (TX Bar No. 24059040)                  Suzzanne Uhland (admitted pro hac vice)
Gabrielle A. Ramirez (TX Bar No. 24116937)          Adam S. Ravin (admitted pro hac vice)
JONES WALKER LLP                                    Christopher J. Kochman (admitted pro hac vice)
811 Main St, Suite 2900                             LATHAM & WATKINS LLP
Houston, Texas 77002                                885 Third Avenue
Telephone:      (713) 437-1800                      New York, New York 10022
Facsimile:     (713) 437-1810                       Telephone:     (212) 906-1200
Email:         jbain@joneswalker.com                Facsimile:     (212) 751-4864
               cmuller@joneswalker.com              Email:         george.davis@lw.com
               gramirez@joneswalker.com                            suzzanne.uhland@lw.com
                                                                   adam.ravin@lw.com
- and -                                                            chris.kochman@lw.com

Elizabeth J. Futrell (SDTX No. 440752)              - and -
JONES WALKER LLP
201 St. Charles Avenue, 49th Floor                  Asif Attarwala (admitted pro hac vice)
New Orleans, Louisiana 70170                        LATHAM & WATKINS LLP
Telephone:     (504) 582-8368                       330 North Wabash Avenue, Suite 2800
Facsimile:     (504) 589-8368                       Chicago, Illinois 60611
Email:         efutrell@joneswalker.com             Telephone:     (312) 876-7700
                                                    Facsimile:     (312) 993-9767
Co-Counsel to the Debtors and Debtors in            Email:         asif.attarwala@lw.com
Possession
                                                    Co-Counsel to the Debtors and Debtors in
                                                    Possession




                                                2
